Citation Nr: 0627610	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
amputation of the right second and third fingers.

2.  Entitlement to an effective date earlier than February 
28, 2003, for increased 50 or 100 percent ratings for post-
traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than February 
28, 2003, for the award of a total disability rating based 
upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1949 to June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2001 and 
July 2003 by the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Board notes 
that in November 2001 the RO, in pertinent part, denied 
entitlement to a rating in excess of 40 percent for 
amputation of the right second and third fingers and in July 
2003 granted entitlement to an increased 50 percent rating 
for PTSD and TDIU effective from February 28, 2003.  The 
veteran subsequently perfected his appeal from the assigned 
service-connected disability ratings and the assigned 
effective dates for the increased PTSD and TDIU awards.

The case was remanded to the RO for additional development in 
December 2004.  In a February 2006 rating decision the RO 
granted an increased 100 percent rating for PTSD effective 
from February 28, 2003.  Therefore, the Board finds the issue 
of entitlement to a rating in excess of 50 percent for PTSD 
has been completely resolved and that the effective date 
issue concerning the PTSD rating matter on appeal is more 
appropriately addressed as listed on the title page of this 
decision.

The Board finds the veteran's statements and the May 2005 VA 
examination findings may be reasonably inferred as raising a 
secondary service connection claim for moderate cubital 
tunnel syndrome to the right elbow.  As this matter has not 
been adjudicated or developed for appellate review, the Board 
finds it must be referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record demonstrates the veteran is 
presently receiving the highest possible schedular rating for 
his service-connected amputation of the right second and 
third fingers; there are no unusual or exceptional 
circumstances related to this service-connected disorder.

3.  The record shows service connection was established for 
amputation of the right second and third fingers in a final 
August 1958 rating decision and for PTSD in a final February 
1998 rating decision.

4.  The veteran's claim for entitlement to TDIU was received 
on April 7, 2000, indicating he had not worked since January 
1999 because of his service-connected right hand disability.  

5.  There is no factually ascertainable evidence 
demonstrating that increased 50 or 100 percent ratings for 
the veteran's service-connected PTSD were warranted prior to 
February 28, 2003.

6.  There is no probative evidence demonstrating the veteran 
was unemployable as a result of his service-connected 
disabilities prior to February 28, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected amputation of the right second and third 
fingers have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5246 (2005).

2.  The criteria for an effective date earlier than February 
28, 2003, for the award of increased 50 or 100 percent 
ratings for PTSD have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).

3.  The criteria for an effective date earlier than February 
28, 2003, for the award of entitlement to TDIU have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in February 2005.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The veteran was provided additional notice as to these 
matters by correspondence in April 2006.  Here, the notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant. 

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

As a preliminary matter, the Board notes that during this 
appeal the regulations for the evaluation of finger 
disabilities were revised effective August 26, 2002.  See 67 
Fed. Reg. 48,784 (Jul. 26, 2002).  The criteria for rating 
multiple finger amputations under Diagnostic Code 5146, 
however, were unchanged.

Multiple Finger Amputations
Major
Minor
Two digits of one hand, amputation of:
5146
Index and long
40
30
a.	The ratings for multiple finger amputations apply to 
amputations at the proximal interphalangeal joints or 
through proximal phalanges. 
b.	Amputation through long phalanges will be rated as 
prescribed for unfavorable ankylosis of the fingers. 
c.	Amputations at distal joints, or through distal 
phalanges, other than negligible losses, will be rated 
as prescribed for favorable ankylosis of the fingers. 
d.	Amputation or resection of metacarpal bones (more than 
one-half the bone lost) in multiple fingers injuries 
will require a rating of 10 percent added to (not 
combined with) the ratings, multiple finger amputations, 
subject to the amputation rule applied to the forearm. 
e.	Combinations of finger amputations at various levels, or 
finger amputations with ankylosis or limitation of 
motion of the fingers will be rated on the basis of the 
grade of disability; i.e., amputation, unfavorable 
ankylosis, most representative of the levels or 
combinations. With an even number of fingers involved, 
and adjacent grades of disability, select the higher of 
the two grades. 
f.	Loss of use of the hand will be held to exist when no 
effective function remains other than that which would 
be equally well served by an amputation stump with a 
suitable prosthetic appliance. 
38 C.F.R. § 4.71a (2005).

In this case, the evidence shows the veteran sustained 
traumatic amputations of the right second and third fingers 
while attempting to hook a trailer to a truck during active 
service in April 1953.  Records indicate plastic revisions of 
the traumatic amputations at the proximal interphalangeal 
joints.  Service connection was established in an August 1958 
rating decision and a 40 percent rating was assigned.

In his March 2000 application for TDIU the veteran reported 
that he had to leave his job because of swelling and constant 
pain in the right hand.  A March 2004 statement submitted in 
support of the veteran's claim asserted that an increased 
rating was warranted as a result of functional loss or 
weakness due to pain under 38 C.F.R. § 4.40.

VA examination of the right hand in June 2001 revealed 
amputation through the base of the middle phalanx of the 
right index finger and amputation though the proximal phalanx 
of the right long finger.  He was able to bend the fingers 
and had a full range of motion of the metacarpal phalangeal 
joint.  His grasp was present, but weak.  The diagnoses 
included amputation of the right long and index fingers with 
increasing symptoms of pain, weakness, and cramps.

VA examination in May 2005 noted symptoms to the service-
connected right hand included markedly limited functional use 
of the right hand with no purposeful activity other than 
those performed by the uninjured thumb and finger.  It was 
noted he was able to drive an automobile, but that he had 
fashioned various custom-made utensils for feeding and 
independent living.  The veteran stated he was no longer able 
to use a typewriter or computer keyboard.  The examiner noted 
the obvious absence of the terminal portions of the index and 
long fingers of the right hand at the proximal 
interphalangeal level with well-healed, nontender amputation 
stumps.  There was no evidence of color changes in the 
traumatized right hand nor evidence of classic findings of 
reflex sympathetic dystrophy.  There was no problem with 
active or passive motion of the undamaged digits of the thumb 
or the partially amputated stumps of the index and long 
fingers.  There was no clawing of the fourth or fifth 
fingers.  The diagnoses included crush injury to the right 
hand with partial traumatic amputation at the proximal 
interphalangeal joint levels of the index and long fingers.  
The examiner found the veteran had a very significant problem 
to his right hand, but following a review of the claims 
folder, opined that the record demonstrated no progression of 
symptoms.

Based upon the evidence of record, the Board finds the 
veteran is presently receiving the highest possible schedular 
rating for his service-connected amputation of the right 
second and third fingers.  The evidence shows the veteran is 
properly rated under Diagnostic Code 5146.  There is no 
probative evidence of resection of the metacarpal bones or 
loss of use of the right hand for consideration of any 
possible higher rating under alternative criteria.  Although 
the veteran's representative contends a higher rating is 
warranted under the provisions of 38 C.F.R. § 4.40, the Board 
notes that the Court has held that no increased ratings were 
possible as a result of this regulation when the veteran was 
receiving the maximum schedular rating.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Therefore, the claim for 
entitlement to a schedular rating in excess of 40 percent 
must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran has asserted 
that he is precluded from certain employment because of his 
right finger amputations, the May 2005 VA examination found 
no demonstrated progression of symptoms.  It was noted that 
the veteran had problems involving his right upper extremity 
which had an unfavorable impact on his employability, but 
that examinations and electromyography studies revealed it 
was much more likely that these problems were due to cubital 
tunnel syndrome.  The Board finds the veteran's present 40 
percent rating for right finger amputations represents a high 
degree, but less than marked, interference with employment 
consistent with the evidence of record.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Earlier Effective Date Claims
Factual Background

Service records show that on April 7, 1953, the veteran 
sustained traumatic amputations of the right second and third 
fingers while attempting to hook a trailer to a truck.  
Hospital records show the veteran underwent revisions of the 
traumatic amputations and wound debridement.  There was no 
evidence of any other injuries incurred at the time of this 
accident.  An October 1955 report noted he complained of 
right knee pain and reported that he previously injured the 
knee in a fall in 1951.

VA records show service connection was established for 
amputation of the right second and third fingers in a final 
August 1958 rating decision which assigned a 40 percent 
rating effective from June 4, 1958.  Service connection was 
established in a final February 1998 rating decision for PTSD 
assigned a 30 percent rating effective from May 27, 1997.  
The veteran did not appeal that rating decision.  A 60 
percent combined service-connected disability rating was in 
effect from May 27, 1997.

The veteran's application for TDIU was received on April 7, 
2000, indicating he had not worked since January 1999 because 
of his service-connected disabilities.  He reported he last 
worked as a newspaper deliveryman and could no longer perform 
his job because of swelling and constant right hand pain.  In 
subsequent statements he claimed he was unable to find a good 
job because of his fingers and PTSD.  He stated he was unable 
to work inside and that he could not work as a driver because 
he had given up his automobile due to cost.  

In a July 2003 rating decision the RO granted an increased 50 
percent rating for PTSD effective from February 28, 2003, and 
awarded TDIU effective from February 28, 2003.  The veteran 
subsequently expressed disagreement with the 50 percent 
rating for PTSD and with the assigned effective dates.  
Statements submitted in support of the claim, in essence, 
asserted that he had not been gainfully employed since 
January 1999.  

In a February 2006 rating decision the RO granted an 
increased 100 percent rating for PTSD effective from February 
28, 2003.  The issues remaining on appeal after that 
determination were re-characterized and addressed in a 
February 2006 supplemental statement of the case.

The pertinent medical evidence includes VA records dated in 
October 1996 noting the veteran was working two full-time 
jobs delivering newspapers and driving a delivery truck.  
Mental status examination revealed his appearance was neat 
and clean, he had difficulty sitting still and asked that the 
door be opened and the blinds partially closed, he was 
oriented times three, his affect was anxious, angry and 
obsessive, his thought processes were clear and his content 
was normal, his attention and concentration were within 
normal limits, his recent and remote memory was intact, and 
his judgment and insight were fair.  He denied any suicidal 
or homicidal ideation or impulses.  The diagnoses included 
chronic PTSD and claustrophobia.  A global assessment of 
functioning (GAF) score of 55 was provided.

Records dated in March 1997 show the veteran reported he had 
sustained a back injury, but that he had been able to 
continue working.  It was noted that he was aware of a 
worsening of his anxiety/panic disorder and that conflict 
remained in his relationship with his son.  An April 1997 
report noted he was advised to refrain from working because 
of his back, but that he stated he did not intend to follow 
that advice because he felt the anxiety of staying at home 
outweighed the danger of keeping busy.  The examiner also 
noted that the PTSD and anxiety symptoms had developed after 
an incident in service when the veteran was pinned under a 
truck and was expected to lose his right hand and his right 
leg and as a result of a subsequent accident when his wife 
was killed by a truck.  A May 1997 report noted the veteran 
was receiving workmen's compensation benefits due to his back 
injury.  

VA psychiatric examination performed in June 1997, apparently 
conducted without review of the claims file, shows the 
veteran reported that during service he had been crushed 
under a very large water tank which severed two of his 
fingers and almost required an amputation above the knee.  He 
stated that the leg was saved, but that since then he had 
been increasingly claustrophobic.  He complained of re-
experiencing the sense of being trapped and experiencing 
nightmares, exaggerated startle response, a disturbed sleep 
pattern, and hypervigilance.  It was noted he reported a very 
chaotic employment history with periods of tremendous success 
as a truck driver and in insurance.  He did these jobs well, 
but that his anxiety problems prohibited his maintaining jobs 
and job situations.  The diagnosis was PTSD.  

An individual therapy note dated in December 1999 reported 
the veteran was anxious and agitated about shoulder surgery 
scheduled for the following day.  A March 2000 report noted 
he was agitated and argumentative.  It was also noted that he 
had an unresolved workmen's compensation claim.

A May 2001 VA social work report noted the veteran complained 
of chronic hyperarousal with acute anxiety flares whenever he 
felt slightly confined or trapped.  He stated the impact of 
this affected all areas of his life, but most importantly at 
work with problems in his job driving cars for an automobile 
dealer and with an inability to sleep more than two to three 
hours at a time.  The examiner noted there were two clear 
severe traumas that precipitated the veteran's symptoms.  The 
first of which occurred during service when he was pinned 
under the tongue of a wagon and sustained serious injuries to 
the right hand, lower trunk, and upper thigh.  The second 
tragic accident occurred after service in 1965 when his wife 
was killed in an automobile accident.  Mental status 
examination revealed the veteran was fully oriented without 
evidence of depression or thought disorder.  He denied any 
suicidal or homicidal ideation.  He was casually dressed 
without deficits in personal skills.  The diagnosis was PTSD.  
A GAF score of 60 was provided.

On VA psychiatric examination in June 2001 the veteran 
complained of continued claustrophobia, situation avoidance, 
difficulty sleeping, nightmares, extremely exaggerated 
startle response, and hypervigilance.  He stated that as a 
result of therapy he was presently able to shop for 15 minute 
periods of time.  He was working for an automobile auction 
company a few hours a week, but had terminated his job 
delivering newspapers.  Mental status examination revealed 
the veteran was agitated with somewhat pressured speech.  He 
was oriented to time, place, and person.  His memory function 
was within normal limits and his affect was that of an 
anxious, depressed, agitated individual subject to major mood 
variations and difficulty negotiating levels of anxiety.  His 
judgment was fair and there was no evidence of any major 
thought disturbance.  The diagnoses included PTSD and 
claustrophobia.  A GAF score of 51 was provided.

VA treatment records dated in October 2001 noted the veteran 
was involved in an automobile accident on September 28, 2001, 
which exacerbated his symptoms.  He stated he had been unable 
to sleep since the accident.  The examiner noted the veteran 
was oriented, alert, anxious, and resigned.  There was no 
overt evidence of psychosis or suicidal/homicidal ideation.  
The diagnoses included mildly compensated man with PTSD and 
panic disorder with agoraphobia.  A December 2001 report 
noted the veteran's anxiety level was much more severe that 
morning secondary to on-going problems with his car.  The 
examiner stated the session was used for ventilation and 
support and that the veteran reported he was very pleased 
with the relationship with his girlfriend and was happier 
than he had ever been.

A March 3, 2003, report noted the veteran was experiencing an 
acute exacerbation of his panic disorder following an 
automobile accident on February 28, 2003.  He stated he had 
been unable to sleep or remain still since then and the 
examiner noted that during the session he was unable to 
remain seated.  VA records show correspondence was released 
dated March 4, 2003, noting the veteran was temporarily 
unable to work due to a motor vehicle accident on February 
28, 2003, that exacerbated a PTSD-related panic disorder.  It 
was noted that he was expected to re-stabilize in two to 
three weeks.  VA medical correspondence dated April 3, 2003, 
reported the veteran was considered unable to work because of 
PTSD which had intensified following a recent automobile 
accident with increased anxiety to driving.  It was unknown 
if he would be able to return to work.  

VA examination in May 2005, in essence, summarized the 
veteran's psychiatric and personal history and noted it was 
important to look at his history because he had developed an 
intense and morbid fear of being trapped and of any closed 
space.  It was noted he lost two fingers and nearly lost his 
leg in a crushing injury after becoming trapped by a water 
tank.  The examiner stated his symptoms were and are 
extremely severe and that he had been unable to work since an 
automobile accident in February 2004 (the Board notes this is 
apparently an error as other evidence indicates the accident 
occurred in February 2003).  Mental status examination 
revealed the veteran was extremely and massively anxious 
about being confined and being trapped and that it was 
obvious that his symptoms had massively and markedly 
increased in severity.  

The examiner noted that due to his anxiety the veteran was no 
longer able to work and that he should be considered 
permanently incapacitated.  It was noted the veteran stated 
he had lost much time from work, but that he could not state 
precisely how much time he had lost during his last two jobs.  
The primary diagnosis was PTSD but he also had a panic 
disorder with agoraphobia, both of which were clearly related 
to the original service injury when he was trapped and 
sustained a crushing injury.  A GAF score of 40 was provided.

VA orthopedic examination in May 2005 also noted the veteran 
had markedly limited functional use of the right hand with no 
purposeful activity other than those performed by the 
uninjured thumb and index finger.  It was noted he was able 
to drive an automobile, but that he stated he was no longer 
able to use a typewriter or computer keyboard.  

Pertinent Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2005).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2005).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

The Court has also held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has also held, however, that the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. 
§ 4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. at 421.

Earlier Effective Dates for Increased PTSD ratings

As an initial matter, the Board notes that although the RO 
re-characterized the issue on appeal as entitlement to an 
effective date earlier than February 28, 2003, for the award 
of a 100 percent rating the veteran had previously perfected 
his appeal for an earlier effective date for a 50 percent 
rating.  As the criteria for 50 and 100 percent ratings for 
PTSD are different, the Board finds the issues of entitlement 
to earlier effective dates for either rating remain on 
appeal.  

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores ranging 
between 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or a major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  GAF scores ranging between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.  

Based upon the evidence of record, the Board finds veteran's 
April 7, 2000, claim for entitlement to TDIU may also be 
reasonably construed as an increased rating claim for PTSD.  
Thus, an effective date may be assigned if it is factually 
ascertainable that an increase in disability occurred within 
one year prior to that date.  The Board finds, however, that 
there is no factually ascertainable evidence demonstrating 
that increased 50 or 100 percent ratings for the service-
connected PTSD were warranted prior to February 28, 2003.  
Although the veteran claims he had been unable to work since 
January 1999, medical records show that in March 2003 his 
psychiatric care providers believed his inability to work 
subsequent to an automobile accident with an exacerbation of 
symptomatology was temporary.  

A review of the record does not show that prior to February 
28, 2003, the veteran's PTSD was manifested by symptoms of a 
50 percent rating such as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  Nor is 
there probative evidence of symptoms of a 100 percent rating 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  In fact, VA examinations in May and June 2001 included 
GAF scores of 60 and 51 which reflect moderate symptoms or 
moderate difficulty in occupational functioning.  Therefore, 
the Board finds the veteran's claim for entitlement to 
earlier effective dates for increased 50 or 100 percent 
ratings for PTSD is not warranted.  The preponderance of the 
evidence is against the claim.

Earlier Effective Date for TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2005).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  Id.

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for the award of 
entitlement to TDIU is not warranted.  Although the veteran's 
claim for entitlement to TDIU was received on April 7, 2000, 
the probative evidence of record does not demonstrate he was 
unemployable as a result of his service-connected 
disabilities prior to February 28, 2003.  It is significant 
to note that the veteran's service-connected amputation of 
the right second and third fingers and PTSD were incurred as 
a result of a single accident during active service; 
therefore, his combined 60 percent rating from the February 
1998 rating action met the rating criteria for consideration 
of a total rating under 38 C.F.R. § 4.16(a).  Thus, the 
determinative matter in this case is whether he was unable to 
secure or follow a substantially gainful occupation as a 
result of these disorders.  

While the veteran's reported employment after January 1999 is 
shown to have been limited or part-time, the medical evidence 
shows he was able to work without any significant problems 
prior to January 1999 when he discontinued his newspaper 
delivery employment apparently due to a back injury.  It was 
not until May 2005 that a VA medical examiner found his 
service-connected right hand disorder demonstrated a markedly 
limited functional use of that hand.

VA medical records also show the veteran's PTSD was found to 
be related to service and an effective date was assigned from 
May 1997; however, there is no evidence other than the 
veteran's own statements indicating that he was considered 
unemployable prior to February 28, 2003.  In fact, records 
show that in March 2003 the veteran's inability to work was 
considered to be temporary and that it was not until April 
2003 that his psychiatric care providers found his increased 
symptoms and inability to work were permanent.  Therefore, 
the Board finds the veteran's claim for entitlement to an 
earlier effective date for the award of TDIU is not 
warranted.  The preponderance of the evidence is against the 
claim.




ORDER

Entitlement to a rating in excess of 40 percent for 
amputation of the right second and third fingers is denied.

Entitlement to an effective date earlier than February 28, 
2003, for increased 50 or 100 percent ratings for PTSD is 
denied.

Entitlement to an effective date earlier than February 28, 
2003, for the award of TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


